NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10497

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00013-GMN-NJK-1
 v.

REUBEN CONWAY,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Reuben Conway appeals from the district court’s judgment and challenges

his guilty-plea conviction and 92-month sentence for being a felon in possession of

a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Conway first asserts that the district court erred by treating his prior

conviction for possession of cocaine, in violation of Nevada Revised Statute (NRS)

§ 453.337, as a controlled substance offense under U.S.S.G. § 2K2.1(a)(4)(A).

This claim fails because, contrary to Conway’s assertion, § 453.337 is divisible.

See United States v. Figueroa-Beltran, 995 F.3d 724, 733 (9th Cir. 2021). Because

there is no dispute that Conway’s offense involved cocaine, the district court

properly treated it as a controlled substance offense under U.S.S.G.

§ 2K2.1(a)(4)(A). See id. at 733-34.

      Conway further argues that the district court lacked jurisdiction over his case

because the indictment did not charge that he knew of his status as a convicted

felon. See Rehaif v. United States, 139 S. Ct. 2191 (2019). However, this

omission did not deprive the district court of jurisdiction. See United States v.

Cotton, 535 U.S. 625, 630 (2002) (“[D]efects in an indictment do not deprive a

court of its power to adjudicate a case.”); United States v. Arnt, 474 F.3d 1159,

1162 (9th Cir. 2007) (same).

      AFFIRMED.




                                          2                                      17-10497